                      Case 1:20-cv-03746-LJL Document 163 Filed 09/11/20 Page 1 of 4




                       <IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                     )
CONVERGEN ENERGY LLC, L'ANSE                         )
WARDEN ELECTRIC COMPANY, LLC,                        )       Case No. 1:20-cv-03746(LJL)
EUROENERGY BIOGAS LATVIA                             )
LIMITED, and LIBRA CAPITAL US,                       )       REPLY DECLARATION OF
INC.                                                 )       RAMON URIARTE INCHAUSTI
                                                     )       IN SUPPORT OF
                        Plaintiffs,                  )       THE SPANISH DEFENDANTS'
                                                     )       MOTION TO DISMISS FOR LACK
V.                                                   )       OF PERSONAL JURISDICTION AND
                                                     )       FAILURE TO STATE A CLAIM
STEVEN J. BROOKS, NIANTICVISTA                       )
ENERGY LLC, GREGORY MERLE,                           )
RIVERVIEW ENERGY CORPORATION,                        )
DANIEL ESCANDON GARCIA,                              )
RAMON URIARTE INCHAUSTI,                             )
CHIPPER fNVESTMENT SCR, SA,                          )
URINCHA SL, THEODORE JOI-IN                          )
HANSEN, BRIAN R. MIKKELSON, and                      )
CONVERGEN ENERGY WI, LLC.,                           )
                                                     )
                        Defendants.                  )
---------------)


                 ,
       I, RAMON URIARTE INCHAUSTI, the undersigned, hereby declare the following

under penalty of perjury pursuant to 28 U.S.C. § 1746:

       1.      I respectfully submit this declaration in further support of the Spanish Defendants'

Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(2) and (6) for Lack of

Personal Jurisdiction and Failure to State a Claim, respectively. i

       2.      I do not derive any revenue from international commerce.

       3.      I do not personally have any equity or other financial interest in Convergen Energy




                                                         1
                      Case 1:20-cv-03746-LJL Document 163 Filed 09/11/20 Page 2 of 4




Wl LLC, Chipper Invest SCR, S.A.'s ("Chipper"), or Nianticvista Energy LLC ("'Niantic").

       4.      I do not personally have any equity or other financial interest in the Pellet Plant.

       5.      I do not personally have any equity or other financial interest in, nor have I ever

lent any funds to 4406 Cypress Lane, LLC ("Cypress").

       6.      I never entered into any stock purchase, loan, or other financial agreement with

respect to Chipper investment in the Pellet Plant Acquisition.

       7.      I did not enter into, execute, nor am I aware of, the existence of any promissory

note or personal guarantee concerning Chjpper's (or any other) investment in the Pellet Plant

Acquisition.

       8.      I did not provide any personal funds to Chipper in connection with the investment

in the Pellet Plant acquisition. I do not personally exercise any control whatsoever over Crupper's

day-to-day business operations. Upon information and belief, Chipper is operated by a board of

directors and its management decisions are made by its board of directors. I am only one of

Chipper's three directors.

       9.      Clemente Mueller, P.A. is not my nor Urincha SL's ("Urincha") legal counsel, nor

have I or Urincha ever engaged that furn or entered into any legal representation with any other

attorney in connection with the investment in the Pellet Plant Acquisition.

Urincha SL

       10.     I am CEO of Urincha, but I do not utilize it as my personal investment vehicle.

Urincha observes corporate formalities through its board of directors. I do not comingle my

personal funds with Urincha's funds. Urincha has separate and independent corporate bank




                                                      2
                       Case 1:20-cv-03746-LJL Document 163 Filed 09/11/20 Page 3 of 4




accounts and financial statements.

       11.      Urincha does not have any equity or other financial interest in the Pellet Plant.

       12.      Urincha does not have any equity or other financial interest in Cypress.

       13.      Urincha does not have any controlling equity stake in Chipper and does not control

its day-to-day operations.

       14.      Urincha is a private corporation that is owned by the following individuals:

             a. Jose Ramon Uriarte (51.0%);

             b. Ramon Uriarte (16.33%);

             c. Ines Uriarte (16.33%); and

             d. Isabel Uriarte (16.33%).

       15.      Urincha did not provide any funds to Chipper in connection with its investment in

the Pellet Plant Acquisition.

       16.      Urincha did not execute any agreement in connection with Chipper's investment in

the Pellet Plant acquisition. Upon information and belief, Chipper's investment was structured as

a purchase of shares in Niantic, which -to date- have not been issued to Chipper.

       17.      Urincha did not loan, and has never loaned, any funds to Cypress.

       18.      Clemente MueJler, P.A. is not Urincha's legal counsel. Urincha has never engaged

that firm or entered into any legal representation with any other attorney in connection with the

investment in the Pellet Plant Acquisition.




                                                       3
                         Case 1:20-cv-03746-LJL Document 163 Filed 09/11/20 Page 4 of 4




        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.




Executed this   JD_ day of September 2020, in Madrid, Spain




' Unless otherwise indicated, the capitalized tenns in this declaration have the same meaning as those used in the
Memorandum of Law in support of the Spanish Defendants' Motion to Dismiss.




                                                         4
